PER CURIAM.
A review of appellee’s amended petition discloses that the relief sought concerns the construction of the terms and provisions of a will. In re Rogers’ Estate, Fla.App. 1965, 180 So.2d 167; King v. Citizens & Southern Nat. Bank of Atlanta, Ga., Fla.App.1958, 103 So.2d 689. The circuit court has jurisdiction to construe the provisions of a will so long as the will has first been probated and the circuit court was the court first obtaining jurisdiction for construction. Section 732.42 Fla.Stat., F.S.A.; In re Dahl’s Estate, Fla.App.1960, 125 So.2d 332, 335.
Therefore, no error has been shown in the order of the circuit court denying appellant’s motion to dismiss appellee’s amended petition and we affirm.
Affirmed.